COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Shilpa B. Trivedi, Relator

Appellate case number:      01-16-00804-CV

Trial court case number:    2014-54049

Trial court:                215th District Court of Harris County

       On October 14, 2016, this Court’s Order, among other things, denied without
prejudice the emergency motion to stay filed by the relator, Shilpa B. Trivedi, without
prejudice to refiling with a certificate of compliance. Relator’s motion had been filed
with her petition for a writ of mandamus seeking to vacate the respondent trial judge’s
August 9, 2016 order directing that relator’s pleadings be struck if she fails to pay
$41,574.38 in attorneys’ fees within 60 days of that order.
       On October 17, 2016, relator filed an amended emergency motion to stay
proceedings, with a certificate of compliance, seeking a stay of the August 9, 2016
sanctions order and a stay of the October 21, 2016 hearing. See TEX. R. APP. P. 52.10(a).
Later on October 17, 2016, the real parties in interest, F & D Investments, LLC, and Rene
and Roseann Gonzales (“RPIs”), filed a response to the motion and a motion to clarify
proposed hearing. The RPIs, among other things, request denial of the motion, posting of
a $41,574.38 bond or, alternatively, permitting the October 21st hearing to proceed
because the RPIs clarify that, at the October 21st hearing, they are cross-moving for
sanctions from relator’s counsel unrelated to the striking of pleadings. See id. 52.10(b).
        Accordingly, we grant, in part, the relator’s amended motion, ORDER that the
trial court’s August 9, 2016 sanctions order is stayed, and dismiss as moot RPIs’ motion.
See TEX. R. APP. P. 52.10(b). This stay is effective until the petition is decided or this
Court lifts the stay, and any party may move for reconsideration. See id. 52.10(c).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually
Date: October 18, 2016